DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11-24-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1, 10, 19, and 21 are amended.
Claims 1, 3-8, 10, 15-17, 19, 21, 23, and 25-27 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 11-24-2021 have been fully considered but they are not persuasive. The Applicant arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the updated Office Action. 

Regarding the claims objections, the renumbering of the claims have addressed the claim objections. 

Regarding the Applicant’s arguments directed towards the 112(a) rejections on pages 9-10, the Applicant’s citations of the original disclosure as filed are acknowledged. The 112(a) rejection will be maintained since the amendments to the claims explicitly recite following “the operator having the most identifiable characteristics”, which appears to suggest that the same initial operator is still being 
In particular, as indicated supra by the Examiner in a previous response, given the crux of the invention and the claimed functions of the current invention, the invention is directed towards reacquiring a target after sensor data is lost. In other words, the crux of the invention is directed towards maintaining a target object, such as the operator, despite a loss or interruption of sensor data. However, the original disclosure as filed does not disclose the required equations or algorithms to achieve this result. The Examiner notes that it appears that the crux of the current invention is directed towards allegedly providing an improved way of continuously tracking an object after a flow of sensor data is interrupted or lost. However, in order to understand how the current invention is providing this alleged improvement the original disclosure as filed must disclose what specific data is used and how it used to achieve the intended result. 
For example, in a crowded warehouse where each worker is dressed in the same generic uniform the original disclosure does not sufficiently describe how a target operator is reacquired after an interruption in sensor data. Even assuming that the system is still acquiring proximity sensor data, in a situation where two warehouse workers of similar height and wearing the same uniform are walking next to each other it would be nearly impossible to determine “the operator” using proximity sensor data alone. Assuming that camera data was used in combination with the proximity data, it would still be difficult to determine the target operator since the back of each worker will look similar, since most human organisms have their distinct facial features located on the front of the head. 
The Examiner acknowledges that the specification discloses identifying the legs of the operator, however, it is unclear how a purely proximity sensor data can be used to track and follow a target 
The Examiner notes that it appears that the claimed invention would require highly complex processes/algorithms in order to achieve the claimed steps of the current invention in order to function as intended. The original disclosure as filed appears to discuss the intended results and functions of the current invention without disclosing the required steps to achieve the intended result. The 112(a) rejections of claims 1, 10 and 19 are maintained. 

The 112(a) rejections of claims 21 and 23 have been withdrawn in view of the prior art which appears to teach the limitations of the claims.  

Regarding the Applicant’s arguments directed towards the 103 rejections, the Applicant’s arguments appear to be directed towards the amendments to the claims, which are addressed in the instant Office Action. New prior art has been added to the independent claims. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-8, 10, 15-17, 19, 21, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system: and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding 
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient written description that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, it is unclear how the current system continues to track the target object. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure does not sufficiently describe how the system distinguishes and the operator from other moving objects, especially in the event that the other objects travel between the operator and the proximity sensors.
Further regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
Further regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Claim 1 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the original disclosure as filed does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 
 
Regarding claim 10, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…direct movement of the motorized wheels to follow the target object moving in a given direction”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding 
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient written description that demonstrates how two specific adjacent portions are selected and determined to belong to the target object. The original disclosure as filed does not disclose any process or algorithms required to make the above determination. For example, if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, it is unclear how the current system continues to track the target object.
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure as filed does not sufficiently demonstrate how the system distinguishes and the target object from other moving objects, especially in the event that the other objects travel between the target object and the proximity sensors.
Further regarding claim 10, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third 
Further regarding claim 10, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Claim 10 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 10 are rejected for similar reasons as set forth in the rejection above. 
 
Regarding claim 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…and only data from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode” and “drive the one or more motorized wheels to follow the target object based on the distance between the target object and the mobile base measured by the one or more proximity sensors”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to “autonomously and continuously” follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with 
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient written description that demonstrates how two specific adjacent portions are selected and determined to belong to the target object. The original disclosure as filed does not disclose any process or algorithms required to make the above determination. For example, if a target person is wearing a garment that completely covers the legs and is walking in an area where every other person are wearing garments that make the legs completely visible, the original disclosure as filed does not sufficiently demonstrate how the current system continues to track the target object.
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure as filed does not sufficiently demonstrate how the system distinguishes and the target object from other moving objects, especially in the event that the other objects travel between the target object and the proximity sensors.
Further regarding claim 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed 
Further regarding claim 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Claim 19 defines the invention in functional language by specifying a desired result, such as controlling a self-driving system using the claimed steps above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 19 are rejected for similar reasons as set forth in the rejection above.

Further regarding claims 1, 10, and 19, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding “store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors” and “wherein data from the one or more cameras and the one or more proximity sensors are both used to store identifiable characteristics associated with the operator”.
The current specification does not disclose any written description directed towards the above limitations in any capacity. The above limitations appear to be directed towards new matter. 
Specifically, the original disclosure as filed does not disclose how to store identifiable characteristics associated with the operator by “using” the one or more cameras and the one or more proximity sensors. The original disclosure as filed does not disclose how each of the cameras and/or the proximity sensors is “used” to store data. Cameras and proximity sensors are not storage mediums.
Claims 1, 10, and 19 define the invention in functional language by specifying a desired result, such as saving data “using” one or more cameras and proximity sensors, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1, 10, and 19 are rejected for similar reasons as set forth in the rejection above.
 
Claims 1, 3-8, 10, 15-17, 19, 21, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system: and follow the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises maintaining a pre-determined distance with the target object by controlling a speed of the motorized wheels”. 

“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient description that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure 
Further regarding claim 1, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
Further regarding claim 1, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  

The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of autonomous vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 10, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…direct movement of the motorized wheels to follow the target object moving in a given direction”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
	The original disclosure as filed does not provide sufficient description that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In particular, in the event that other moving objects are present in the environment the original disclosure does not sufficiently describe how the system distinguishes and the operator from other moving objects, especially in the event that the other objects travel between the operator and the proximity sensors.
Further regarding claim 10, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that person as the “operator”. The original disclosure as filed does not provide any required processes or algorithms that show how the actual operator is reacquired after the sensors have been blocked.  
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known autonomous vehicle control system in a specific manner. The original disclosure as filed merely recites an unconventional end result without disclosing the unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 

Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 10 are rejected for similar reasons as set forth in the rejection above. 

Regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform steps directed towards the limitations “switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by an object moving in between the target object and the self-driving system…and only data from the one or more proximity sensors are used for following the target object in the pure proximity-based following mode” and “drive the one or more motorized wheels to follow the target object based on the distance between the target object and the mobile base measured by the one or more proximity sensors”. 
The original disclosure as filed does not disclose any processes or algorithms that show how to “autonomously and continuously” follow the target object moving in a given direction using only the proximity sensor data. The original disclosure as filed fails to disclose how the target object is identified and tracked using the proximity sensors alone. Para.[0045] of the original disclosure as filed discloses that a “3D representation” of the operator is generated using the proximity sensors, however, the original disclosure as filed does not sufficiently demonstrate how the system identifies the person with respect to the surrounding environment in order to generate the 3D representation. Para.[0045] of the original disclosure as filed states:
“The differences in laser return times can then be used to make a digital 3-D representation of the operator 300. If the distance "D1" between two adjacent portions falls within a pre-set range, the proximity sensor 158 will consider that two adjacent portions as the legs of the operator 300 and may represent the legs as two columns 304, 306”, para.[0045] of the original disclosure as filed.
The original disclosure as filed does not provide a sufficient disclosure that demonstrates how two specific adjacent portions are selected and determined to belong to the operator. The original disclosure as filed does not disclose any process or algorithms required to make the above determination, especially for a situation where there is more than one person present in the room with the operator. For example, in a situation where multiple people are wearing similar garments and are of similar height the original disclosure does not sufficiently describe how the operator is found from the multiple possible people in the room. 
Furthermore, the original disclosure as filed does not disclose any required processes or algorithms required to make the vehicle follow the target exclusively using the proximity sensor data. In 
Further regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform steps directed towards the limitations “detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed”. The original disclosure as filed does not disclose how to control the speed of the “third person”. In particular, the speed of the “third person” is a variable that is generated as a result of the third person’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the third person’s speed could be exactly the same or different from the operator’s speed. At most the current invention may be able to detect the speed of the “third person”, but the current invention cannot make the third person’s speed “different from the first speed”.
Further regarding claim 19, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform “detecting the operator re-appearing within the predetermined area”. In particular, the speed of the “operator” is a variable that is generated as a result of the operator’s desired walking speed, it is not a variable that is controlled by the current invention. For example, the operator’s walking speed could vary from walking faster to walking slower at differing speeds. For example, if the operator is walking at a first speed when the proximity sensors are blocked and then walking at a second speed after the proximity sensors are unblocked, there is no possible way to determine the “operator appearing within the predetermined area” based on walking speed.   At most, the current invention can try to locate any object that is moving at the last recorded speed of the operator (e.g the recited “first speed”) and merely define that 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an autonomous vehicle control system for following a target object, which requires a clear understanding of how specific data is processed in order to perform specific autonomous functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform autonomous control of a vehicle for following a target object. 
The state of the prior art is continuously evolving, wherein the evolution in autonomous vehicle control is directed towards improvements in, but not limited to, safety, and maximizing efficiency and accuracy to perform one or more tasks. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of autonomous vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of autonomous vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of autonomous vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed itself. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed. The deficiencies of the original disclosure as filed amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 

For the purposes of examination only, the Examiner has interpreted the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 19 are rejected for similar reasons as set forth in the rejection above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 10, and 19, the claims language “store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors” and “wherein data from the one or more cameras and the one or more proximity sensors are both used to store identifiable characteristics associated with the operator” is unclear and renders the claims ambiguous.

Furthermore, the original disclosure as filed does not disclose how to store identifiable characteristics associated with the operator by “using” the one or more cameras and the one or more proximity sensors. The original disclosure as filed does not disclose how each of the cameras and/or the proximity sensors is “used” to store data. 
For the purposes of examination only, the above limitations have been interpreted to mean that any sensor data is saved in any conceivable system memory of a mobile vehicle.

Further regarding claim 10, there is no antecedent basis for “the target object”. For the purposes of examination only, this has been interpreted to mean any conceivable object that can be a “target”.

Regarding claim 21, there is no antecedent basis for “the legs”. For the purposes of examination only, this has been interpreted to mean that this is the first instance of “the legs” of the operator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), and Dai (CN106155065).
Regarding claim 1, Black teaches A self-driving system (see at least para.[0013], “a robotic tug…may be configured to autonomously follow a human operator”) for use in a warehouse (see at least para.[0072] and [0202]), comprising: 
a mobile base (see at least para.[0161], and Fig. 9A-9B, “chassis 912”) having one or more motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908), 
the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis 912 with corresponding front and rear ends); 
one or more cameras (see at least para.[0116]) operable to localize an operator (see at least para.[0013]);
one or more proximity sensors (see at least para.[0116], “sonars, light detection and ranging ("LIDAR") sensors, radars, lasers… time of flight ("TOF") cameras”) operable to measure a distance between a person and the mobile base (see at least para.[0094], Black teaches “determine the stopping distance 71 of robot 402 utilizing sensors 414 and ensure the stopping distance 710, shown in FIG. 7 A, is far enough from the path of a moving body 714 in order to avoid collision”. Also, para.[0094] states “A moving body 714 as used herein can include any object, person”, wherein the followed human anticipates “any person” taught by Black in para.[0094]); 
and a controller configured to (see at least para.[0094], “controller 422 may execute computer readable instructions to utilize data from one or more sensor units 414”): 
receive data from the one or more cameras (see supra) and the one or more proximity sensors (see supra); 
follow the operator (see at least para.[0013]) using the data from the one or more cameras (see supra) and the one or more proximity sensors (see supra) in a machine vision integrated following mode (see at least para.[0013], “autonomously follow a human operator, using one or more sensor units”, wherein the combination of using “one or more sensor units” anticipates combining or integrating one or more cameras and one or more proximity sensors (cited supra) seen in para.[0116] of Black));
and maintaining a pre-determined distance with a person (see at least para.[0094], “stopping distance”) by controlling a speed of the motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908). 
Black does not expressly indicate one or more proximity sensors operable to measure a distance between the operator and the mobile base, and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels. However, as indicated supra, Black teaches performing the above steps with respect to any detected person in the vicinity of the robot as seen in para.[0094], therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the detected person encompasses the person that the robot is following seen in para.[0013]. 
Furthermore, Black does not expressly indicate one or more cameras operable to identify the operator,
monitor and store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors
and switch operation mode of the self-driving system from a machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system; 
and follow the operator having the most identifiable characteristics in the pure proximity-based following mode by only using data from the one or more proximity sensors, 
wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying particulars of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area.
However, Schwindt teaches switch operation mode of the driving system from a machine-vision integrated mode (see at least para.[0032], “the video system would be actively disabled when an error condition or an obstructed view is detected”) to a pure proximity-based mode (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”) when the one or more cameras are blocked by an object between the  target object and the driving system (see at least para.[0032],”the video system would be actively disabled when an error condition or an obstructed view is detected”); 
and track the target object in the pure proximity-based mode by only using data from the one or more proximity sensors (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track an object in order to effectively detect a target object based on the changing environmental conditions, as recognized by Schwindt in at least para.[0032]. 
Black in view of Schwindt does not expressly indicate 
one or more cameras operable to identify the operator, 
proximity sensors operable to measure a distance between the operator and the mobile base, 
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
wherein the follow the operator having the most identifiable characteristics in the pure proximity-based following mode comprises: 
identifying particulars of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative option of using a LIDAR sensor anticipates using LIDAR only): 
identifying particulars of the target object (see at least para.[0004], “ process the signal to identify a target vehicle which is a land vehicle”, which anticipates identifying any specific characteristics (particulars) that defines the target vehicle);
measuring and storing a first speed of the target object (see at least para.[0159], “The processor 5 may store the calculated target vehicle speed”) moving within a predetermined area detectable (see at least para.[0165], “ field of view POV”) by the one or more proximity sensors (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative of using a LIDAR sensor anticipates using LIDAR only)  ;
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], “when tracking was interrupted…. from behind an obstacle”);
moving the self-driving system at the previously measured and stored first speed of the target object (see at least para.[0174], “holding the current target (follow) speed or the speed at which the target vehicle 3 was travelling when tracking was interrupted”);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], “target vehicle 3 reappears”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt with the teachings of Shamshiri to drive a self-driving system at a previously measured and stored first speed of the target object in order to effectively re-establish detection of the target object based on a situation where sensors are blocked and detection of the target object is interrupted, as recognized by Shamshiri in at least para.[0174]. 
Black in view of Schwindt and Shamshiri does not expressly indicate one or more cameras operable to identify the operator, 
proximity sensors operable to measure a distance between the operator and the mobile base, 
maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
the operator having the most identifiable characteristics, 
identifying particulars of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, 
wherein the third person is traveling at a second speed different from the first speed. In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking a target object, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that 
Furthermore, Kearns ‘392 teaches one or more cameras operable to identify the operator (see at least para.[0134], “3-D image sensor 450 on the head 160, the controller 500 may recognize a user”. Also, see at least para.[0228], “using the image data received from the second 3-D image sensor 450b…identify the person 2300 (e.g., via pattern or image recognition), so as to continue following that person”),
monitor and store (see at least para.[0007], “stores reference images of the speckle pattern as reflected off a reference object”) identifiable characteristics associated with the operator using the one or more cameras (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150]) and the one or more proximity sensors (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes an image camera as seen in para.[0148]);
identifying particulars of the operator (see at least para. [0258], Kearns teaches ”resolving 3108 a state, pose, and/or gesture of the target object 12 includes determining whether the target object 12 is alive, sitting, lying down, waiving, falling, or fallen”, wherein the operator’s body parts that define the operator’s state/pose and/or gesture anticipates the recited “particulars”);
one or more proximity sensors (see at least para.[0134], Kearns teaches recognizing features of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150],) operable to measure a distance between the operator and the mobile base (see at least para.[0024], “the identified person is within a threshold distance of the robot”), 
maintaining a pre-determined distance with the operator by controlling a speed (see at least para.[0024], “driving the robot to maintain a following distance between the robot and the identified person”) of the motorized wheels (see at least para.[0099], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c”)
measuring and storing a first speed of the operator (see at least para.[0229], “person location/velocity data”) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0132], “3-D image sensor 450a mounted on a forward portion of the robot body 110 with a field of view”);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], “another person temporarily blocks a direct view to the person”), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater or less than the velocity of the target person);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0226], “ The robot 100 can drive toward the person 2300 to keep the person 2300 within a threshold distance range DR… The robot 100 may use velocity commands and/or waypoint commands to follow the person”. Also, see at least para.[0229], “the multi-target tracker 2420 uses a Kalman filter to track and propagate each person's movement trajectory, allowing the robot 100 to perform tracking beyond a time when a user is seen”, which anticipates using the last known robot’s following velocity based on the last known followed persons velocity);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], “temporarily blocks a direct view”, wherein the temporary blocking anticipates the person re-appearing in the sensor field of view). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed in order to continuously track a target person among a plurality of people in an area, as recognized by Kearns ‘392 in at least para.[0229]. 
Black in view of Schwindt, Shamshiri and Kearns ‘392 does not expressly indicate the operator having the most identifiable characteristics. 
However, Dai teaches tracking and following the operator having the most identifiable characteristics (see at least  para.[0047], “An object around the robot that best matches the object feature information of the object to be followed” ). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri and Kearns ‘392 with the teachings of Dai to identify and follow an operator having the most identifiable characteristics in order to identify a target in a natural environment with multiple objects, as recognized by Dai in at least para.[0005]. 
	
Regarding claim 3, Black teaches a console coupled in an upright position to the first end of the mobile base (see at least para.[0147], “User interface 800”), wherein the one or more cameras are coupled to at least one of four sides of the console and/or the mobile base (see at least para.[0157], “frontward facing sensor 602”).

Regarding claim 6, Black teaches at least one of the one or more cameras is a front facing camera disposed at the console (see at least para.[0157], and Fig.8A-8B and Fig. 9A-9B, Black teaches front facing sensors, such as 602A, attached to the front of the console), 
at least one of the one or more cameras is a front facing camera disposed at the first end of the mobile base (see at least Fig. 9A-9B, front-facing cameras 602B), 
at least one of the one or more cameras is a rear facing camera disposed at the second end of the mobile base (see at least Fig. 9A and para.[0156], “rear camera 904”. Also, see .
Black does not expressly indicate one of the one or more cameras is a down-forward facing camera disposed at the console. 
However, Black teaches using sensor data to navigate a robot using ground markings, as seen in para.[0069], wherein one of ordinary skill in the art at the time of the invention would recognize that a front facing camera can be aimed downward at the ground in order to effectively detect ground markings. 
Furthermore, Kearns‘392 teaches at least one camera is a down-forward facing camera (see at least para.[0137], “angling the first 3-D image sensor 450a downward”) disposed at the console (see at least para.[0137], “the torso 140“). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri and Dai with the teachings of Kearns ‘392 to use an downward facing camera in order to navigate the robot based on sensor data related to facilitate short-term travel for an area directly in front of the autonomous robot, as recognized by Kearns ‘392 in at least para.[0229]. 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), and Dai (CN106155065), as applied to claim 3 above, and further in view of Yu (US Publication No. 2020/0033857).
wherein at least one or more cameras are a Red, Green, Blue (RGB) camera (see at least para.[0178])
and at least and at least one or more proximity sensors are a LiDAR (Light Detection and Ranging) sensor (see at least para.[0178]).
Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai does not expressly indicate a Red, Green, Blue plus Depth (RGB-D) camera. 
However, Yu teaches a Red, Green, Blue plus Depth (RGB-D) camera (see at least para.[0039]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) and Dai (CN106155065), as applied to claim 1 above, and further in view of Palan (US Publication No. 2019/0302775).
Regarding claim 5, Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai does not expressly indicate wherein at least one of the one or more cameras are operable to scan a marker, an QR code, or a barcode of an item.
at least one or more cameras are operable to scan a barcode of an item (see at least para.[0067],  “Cameras 244 may be utilized for scanning objects 704, such as object recognition and barcode/ QR-code scanning”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the teachings of Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai with the teachings of Palan to use a camera that scans a barcode in order to facilitate a mobile robot following a user shopping in a retail environment, as recognized by Palan in at least para.[0023]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) and Dai (CN106155065), as applied to claim 1 above, and further in view of Cousins (US Publication No. 2020/0009718).
Regarding claim 7, Black teaches the one or more proximity sensors are disposed from a peripheral edge of the mobile base (see at least para.[0116], Black teaches using external sensors. Also, see at least Fig. 8A-8B and 9A-9B, Black teaches sensors 602B along the edge of the body of the mobile base), and at least one or more proximity sensors are a sonar sensor (see at least para.[0116]). 
Black does not expressly indicate a cutout extended around and inwardly from a peripheral edge of the mobile base. 
However, Cousins teaches the one or more proximity sensors  (see at least para.[0008], “ laser range finder”) are disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base (see at least para.[0014] and Fig. 3A,  Cousins teaches a “recess 98”, which anticipates using a “cutout”, around the edge of the base of a .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai with the teachings of Cousins to have one or more proximity sensors disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base in order to facility the reliability of autonomous driving for robots in a real-world environment, as recognized by Cousins in at least para.[0003]. 

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Dai (CN106155065) and Cousins (US Publication No. 2020/0009718), as applied to claim 7 above, and further in view of Bertollini (US Publication No. 2017/0212515).
Regarding claim 8, Black teaches at least one proximity sensor (see at least para.[0187]). 
Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai does not expressly indicate at least one of the one or more proximity sensors is disposed at a corner of the mobile base, and the proximity sensor is operable to sense a field of view of about 270 degrees or greater. 
However, Cousins teaches the proximity sensor (see at least para.[0013], “sonar sensors”) is operable to sense a field of view of about 270 degrees or greater (see at least para.[0013]). 

Black in view of Schwindt, Shamshiri, Kearns ‘392, Dai and Cousins does not expressly indicate at least one of the one or more proximity sensors is disposed at a corner of the mobile base. However, see at least Fig. 9A-9B, Black teaches front-facing sensors 602B on the front of the base, wherein the sensors 602B are proximate to the corners of the base. Also, see at least Fig. 9A-9B and para.[0156], Black teaches latches 902 that can also contain sensors, which anticipates any of the sensors listed in para.[0116], including, but not limited to, proximity sensors such as Lidar, sonar, etc., wherein the latches 902 are proximate to the corners of the rear end of the base, which anticipates using at least one proximity sensor proximate to a corner of the mobile base.
Furthermore, Bertollini teaches at least one of the one or more proximity sensors is disposed at a corner of the mobile vehicle (see at least para.[0011], “ front corner sensors 121, rear comer sensors 120”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ’39, Dai and Cousins with the teachings of Bertollini to have one or more proximity sensors disposed at a corner of an autonomous vehicle in order to facility the reliability of autonomous driving in a real-world environment, as recognized by Bertollini in at least para.[0003]. 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), and Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Govers (US Publication No. 2017/0358201), Yu (US Publication No. 2020/0033857) and Dai (CN106155065).
Regarding claim 10, Black teaches A self-driving system (see at least para.[0013], “a robotic tug…may be configured to autonomously follow a human operator”) for use in a warehouse (see at least para.[0072] and [0202]), comprising: 
a mobile base (see at least para.[0161], and Fig. 9A-9B, “chassis 912”) having one or more motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908), 
the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis 912 with corresponding front and rear ends); 
one or more cameras (see at least para.[0116]) operable to localize an operator (see at least para.[0013]);
one or more proximity sensors operable to generate a digital 3-D representation of the operator (see at least para.[0116], “ Lidar, sonar, lasers, and/or the 3D sensors/cameras”); 
and a controller configured to (see at least para.[0094], “controller 422 may execute computer readable instructions to utilize data from one or more sensor units 414”): 
receive data from the one or more cameras (see supra) and the one or more proximity sensors (see supra); 
follow the operator (see at least para.[0013]) using the data from the one or more cameras (see supra) and the one or more proximity sensors (see supra) in a machine vision integrated following mode (see at least para.[0013], “autonomously follow a human operator, using one or more sensor units”, wherein the combination of using “one or more sensor units” anticipates combining or integrating one or more cameras and one or more proximity sensors (cited supra) seen in para.[0116] of Black);
and maintaining a pre-determined distance with a person (see at least para.[0094], “stopping distance”) by controlling a speed of the motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908).
the operator and the mobile base, and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels. However, as indicated supra, Black teaches performing the above steps with respect to any detected person in the vicinity of the robot as seen in para.[0094], therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the detected person encompasses the person that the robot is following seen in para.[0013]. 
Furthermore, Black does not expressly indicate one or more cameras operable to identify the operator,
monitor and store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors
switch operation mode of the self-driving system from the machine-vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system; 
and follow the operator having the most identifiable characteristics in the pure proximity-based following mode by only using data from the one or more proximity sensors, wherein the follow the target object in the pure proximity-based following mode comprises:
identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; 
determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time; 
and direct movement of the motorized wheels to follow the operator moving in a given direction; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; 
detecting the operator re-appearing within the predetermined area. 
However, Schwindt teaches switch operation mode of the driving system from a machine-vision integrated mode (see at least para.[0032], “the video system would be actively disabled when an error condition or an obstructed view is detected”) to a pure proximity-based mode (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”) when the one or more cameras are blocked by an object between the operator and the driving system (see at least para.[0032],”the video system would be actively disabled when an error condition or an obstructed view is detected”); 
and track the target object in the pure proximity-based following mode by only using data from the one or more proximity sensors (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track an object in order to effectively detect a target object based on the changing environmental conditions, as recognized by Schwindt in at least para.[0032]. 
Black in view of Schwindt does not expressly indicate one or more cameras operable to identify the operator, 
proximity sensors operable to measure a distance between the operator and the mobile base, 
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
monitor and store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors
follow the operator having the most identifiable characteristics, identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; 
determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time; 
and direct movement of the motorized wheels to follow the operator moving in a given direction; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; 
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative option of using a LIDAR sensor anticipates using LIDAR only ): 
identifying particulars of the target object (see at least para.[0004], “ process the signal to identify a target vehicle which is a land vehicle”, which anticipates identifying any specific characteristics (particulars) that defines the target vehicle);
measuring and storing a first speed of the operator (see at least para.[0159], “The processor 5 may store the calculated target vehicle speed”) moving within a predetermined area detectable (see at least para.[0165], “ field of view POV”) by the one or more proximity sensors (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative of using a LIDAR sensor anticipates using LIDAR only );
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], “when tracking was interrupted…. from behind an obstacle”);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0174], “holding the current target (follow) speed or the speed at which the target vehicle 3 was travelling when tracking was interrupted”);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], “target vehicle 3 reappears”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt with the teachings of Shamshiri to drive a self-driving system at a previously measured and stored first speed of the target object in order to effectively re-establish detection of the target object based on a situation where sensors are blocked and detection of the target object is interrupted, as recognized by Shamshiri in at least para.[0174]. 
Black in view of Schwindt and Shamshiri do not expressly indicate one or more cameras operable to identify the operator, 
 proximity sensors operable to measure a distance between the operator and the mobile base, 
maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
monitor and store identifiable characteristics associated with the operator using the one or more cameras and the one or more proximity sensors, 
follow the operator having the most identifiable characteristics,
 identifying particulars of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed. In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking 
Furthermore, Kearns ‘392 teaches one or more cameras operable to identify the operator (see at least para.[0134], “3-D image sensor 450 on the head 160, the controller 500 may recognize a user”. Also, see at least para.[0228], “using the image data received from the second 3-D image sensor 450b…identify the person 2300 (e.g., via pattern or image recognition), so as to continue following that person”),
monitor and store (see at least para.[0007], “stores reference images of the speckle pattern as reflected off a reference object”) identifiable characteristics associated with the operator using the one or more cameras (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150])  and the one or more proximity sensors (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes an image camera as seen in para.[0148]);
identifying particulars of the operator (see at least para. [0258], Kearns teaches ”resolving 3108 a state, pose, and/or gesture of the target object 12 includes determining whether the target object 12 is alive, sitting, lying down, waiving, falling, or fallen”, wherein the operator’s body parts that define the operator’s state/pose and or gesture anticipates the recited “particulars”);
one or more proximity sensors (see at least para.[0134], Kearns teaches recognizing features of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150],) operable to measure a distance between the operator and the mobile base (see at least para.[0024], “the identified person is within a threshold distance of the robot”), 
maintaining a pre-determined distance with the operator by controlling a speed (see at least para.[0024], “driving the robot to maintain a following distance between the robot and the identified person”) of the motorized wheels (see at least para.[0099], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c”)
measuring and storing a first speed of the operator (see at least para.[0229], “person location/velocity data”) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0132], “3-D image sensor 450a mounted on a forward portion of the robot body 110 with a field of view”);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], “another person temporarily blocks a direct view to the person”), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater or less than the velocity of the target person);
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0226], “ The robot 100 can drive toward the person 2300 to keep the person 2300 within a threshold distance range DR… The robot 100 may use velocity commands and/or waypoint commands to follow the person”. Also, see at least para.[0229], “the multi-target tracker 2420 uses a Kalman filter to track and propagate each person's movement trajectory, allowing the robot 100 to perform tracking beyond a time when a user is seen”, which anticipates using the last known robot’s following velocity based on the last known followed persons velocity);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], “temporarily blocks a direct view”, wherein the temporary blocking anticipates the person re-appearing in the sensor field of view). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different 
Black in view of Schwindt, Shamshiri and Kearns ‘392 does not expressly indicate follow the operator having the most identifiable characteristics, identifying legs of the operator by measuring whether a distance between the legs in the 3-D digital representation falls within a pre-set range; determining if the operator is moving by calculating a difference in distance between the legs and surroundings at different instant of time.
However, Govers teaches one or more proximity sensors operable to generate a digital 3-D representation of the operator (see at least para.[0105], “a 3D camera sensor may allow the robot to ensure that it keeps following the same person”),
identify particulars of the target object by measuring portions in the 3-D digital representation (see at least para.[0105],  “follow a person with certain 3D characteristics”); 
determine if the target object is moving by calculating a difference in distance between the particulars and surroundings at different instant of time (see at least para.[0128], “first location and the second location, that the person has moved more than a predetermined threshold”).

Black in view of Schwindt, Shamshiri, Kearns ‘392, and Govers does not expressly indicate follow the operator having the most identifiable characteristics, identifying legs of the operator by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range. 
However, Yu teaches generate a digital 3-D representation of the operator (see at least para.[0049],  “3D laser scan data of the target”),
identifying legs of the operator by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range (see at least para.[0049], “ a separation distance between two segments ( e.g., as represented by the element 306 between the curves 302 and 304 in FIG. 3A) may be computed and used as an additional target feature corresponding to the user's 110 legs”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, and Govers with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 
the operator having the most identifiable characteristics. 
However, Dai teaches tracking and following the operator having the most identifiable characteristics (see at least  para.[0047], “An object around the robot that best matches the object feature information of the object to be followed” ). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri and Kearns ‘392 with the teachings of Dai to identify and follow an operator having the most identifiable characteristics in order to identify a target in a natural environment with multiple objects, as recognized by Dai in at least para.[0005]. 

Regarding claim 16, Black teaches wherein at least one or more cameras are a Red, Green, Blue (RGB) camera (see at least para.[0178])
and at least and at least one or more proximity sensors are a LiDAR (Light Detection and Ranging) sensor (see at least para.[0178]).
a Red, Green, Blue plus Depth (RGB-D) camera. 
However, Yu teaches a Red, Green, Blue plus Depth (RGB-D) camera (see at least para.[0039]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers and Dai with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Govers (US Publication No. 2017/0358201), Yu (US Publication No. 2020/0033857) and Dai (CN106155065), as applied to claim 10 above, and further in view of Palan (US Publication No. 2019/0302775).
Regarding claim 15, Black teaches a console coupled in an upright position to the first end of the mobile base (see at least para.[0147], “User interface 800”), wherein the cameras are coupled to at least one of four sides of the console and/or the mobile base (see at least para.[0157], “frontward facing sensor 602”)
at least one or more cameras are operable to scan a marker, an QR code, or a barcode of an item.
However, Palan teaches at least one or more cameras are operable to scan a barcode of an item (see at least para.[0067],  “Cameras 244 may be utilized for scanning objects 704, such as object recognition and barcode/ QR-code scanning”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the teachings of Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers, Yu and Dai with the teachings of Palan to use a camera that scans a barcode in order to facilitate a mobile robot following a user shopping in a retail environment, as recognized by Palan in at least para.[0023]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) , Govers (US Publication No. 2017/0358201), Yu (US Publication No. 2020/0033857) and Dai (CN106155065), as applied to claim 10 above, and further in view of Cousins (US Publication No. 2020/0009718).
Regarding claim 17, Black teaches the one or more proximity sensors are disposed from a peripheral edge of the mobile base (see at least para.[0116], Black teaches using external sensors. Also, see at least Fig. 8A-8B and 9A-9B, Black teaches sensors 602B along the edge of the body of the mobile base ), and at least one or more proximity sensors are a sonar sensor (see at least para.[0116]). 
a cutout extended around and inwardly from a peripheral edge of the mobile base. 
However, Cousins teaches the one or more proximity sensors  (see at least para.[0008], “ laser range finder”) are disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base (see at least para.[0014] and Fig. 3A,  Cousins teaches a “recess 98”, which anticipates using a “cutout”, around the edge of the base of a mobile robot, wherein the total length of the recesses can be adjusted to accommodate different field of views, including, but not limited to, a recesses that wraps around the entire peripheral edge of the base of the mobile robot).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, Govers, Yu and Dai with the teachings of Cousins to have one or more proximity sensors disposed at a cutout extended around and inwardly from a peripheral edge of the mobile base in order to facility the reliability of autonomous driving for robots in a real-world environment, as recognized by Cousins in at least para.[0003]. 

Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Yu (US Publication No. 2020/0033857) and Dai (CN106155065).
A self-driving system (see at least para.[0013], “a robotic tug…may be configured to autonomously follow a human operator”) for use in a warehouse (see at least para.[0072] and [0202]), comprising: 
a mobile base (see at least para.[0161], and Fig. 9A-9B, Black teaches a chassis 912) having one or more motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908), the mobile base having a first end and a second end opposing the first end (see at least Fig. 9A-9B, Black teaches the chassis with corresponding front and rear ends); 
one or more cameras (see at least para.[0116]) operable to localize  an operator (see at least para.[0013], wherein the followed human anticipates “any person” taught by Black in para.[0094]); 
one or more proximity sensors (see at least para.[0116], “sonars, light detection and ranging ("LIDAR") sensors, radars, lasers… time of flight ("TOF") cameras”) operable to measure a distance between a person and the mobile base (see at least para.[0094], “stopping distance”); 
and a controller configured to (see at least para.[0094], “controller 422”): 
 the operator (see at least para.[0013]) by the one or more cameras (see supra) under a machine-vision integrated following mode (see at least para.[0013], “autonomously follow a human operator, using one or more sensor units”, wherein the combination of using “one or more sensor units” anticipates combining or integrating one or more cameras and one or more proximity sensors (cited supra) seen in para.[0116] of Black); 
drive the one or more motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908) to follow a person (see at least para.[0013], wherein the followed human anticipates “any person” taught by Black in para.[0094]) based on the distance between the person and the mobile base (see at least para.[0094], “stopping distance”) measured by the one or more proximity sensors (see supra); 
record relative location information of the person to the mobile base constantly (see at least para.[0094], “stopping distance”);
for following the operator (see at least para.[0013]) in the machine-vision integrated following mode (see at least para.[0013] see at least para.[0013], “autonomously follow a human operator, using one or more sensor units”, wherein the combination using “one or more sensor units” anticipates combining or integrating one or more cameras and one or more proximity sensors (cited supra) seen in para.[0116] of Black), 
and maintaining a pre-determined distance (see at least para.[0094], “stopping distance”) with the person by controlling a speed of the motorized wheels (see at least para.[0115] and [0157], and Fig. 9A-9B, Black teaches actuators 408 to operate (motorize) wheels 908). 
Black does not expressly indicate one or more proximity sensors operable to measure a distance between the operator and the mobile base, and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels. However, as indicated supra, Black teaches performing the above steps with respect to any detected person in the vicinity of the robot as seen in para.[0094], therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the detected person encompasses the person that the robot is following seen in para.[0013]. 
Furthermore, Black does not expressly indicate identify the operator by the one or more cameras under a machine-vision integrated following mode, 
the operator and the mobile base, 
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
wherein data from the one or more cameras and the one or more proximity sensors are both used to monitor and store identifiable characteristics associated with the operator
and switch operation mode of the self-driving system from the machine–vision integrated following mode to a pure proximity-based following mode when the one or more cameras are blocked by a third person moving in between the operator and the self-driving system, 
and wherein only data of the latest relative location information from the one or more proximity sensors are used for following the operator having the most identifiable characteristics in the pure proximity-based following mode and wherein the follow the operator in the pure proximity-based following mode comprises: 
identifying legs of the operator; 
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors; 
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed; 
moving the self-driving system at the previously measured and stored first speed of the operator; detecting the operator re-appearing within the predetermined area.
However, Schwindt teaches wherein the track the target object in the pure proximity-based mode comprises: switch operation mode of the self-driving system (see at least para.[0032], “the video system would be actively disabled when an error condition or an obstructed view is detected”) from the machine–vision integrated following mode (see at least para.[0032], “the video system would be actively disabled when an error condition or an obstructed view is detected”)  to a pure proximity-based mode (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”) when the one or more cameras are blocked by an object between the target object and the self-driving system (see at least para.[0032],”the video system would be actively disabled when an error condition or an obstructed view is detected”)); 
and wherein only data of the latest relative location information from the one or more proximity sensors (see supra) are used for tracking the target object in the pure proximity-based following mode (see at least para.[0032], “The control unit or the RADAR system would then run a different algorithm using only the RADAR system”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black with the teachings of Schwindt to use a specific type of sensor to track an object in order to effectively detect a target object based on the changing environmental conditions, as recognized by Schwindt in at least para.[0032]. 
Black in view of Schwindt does not expressly indicate identify the operator by the one or more cameras under a machine-vision integrated following mode, 
the operator and the mobile base, 
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
wherein data from the one or more cameras and the one or more proximity sensors are both used to monitor and store identifiable characteristics associated with the operator
wherein the follow the operator having the most identifiable characteristics in the pure proximity-based following mode comprises: 
identifying legs of the operator;
measuring and storing a first speed of the operator moving within a predetermined area detectable by the one or more proximity sensors;
detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed;
moving the self-driving system at the previously measured and stored first speed of the operator;
detecting the operator re-appearing within the predetermined area. 
However, Shamshiri teaches wherein the follow the target object in the pure proximity-based following mode comprises (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative option of using a LIDAR sensor anticipates using LIDAR only): 
identifying particulars of the target object (see at least para.[0004], “ process the signal to identify a target vehicle which is a land vehicle”, which anticipates identifying any specific characteristics (particulars) that defines the target vehicle);
measuring and storing a first speed of the target object (see at least para.[0159], “The processor 5 may store the calculated target vehicle speed”) moving within a predetermined area (see at least para.[0165], “ field of view POV”) detectable by the one or more proximity sensors (see at least para.[0155], “Alternatively, or in addition, the sensing means 7 may comprise a Lidar sensor”, wherein the alternative of using a LIDAR sensor anticipates using LIDAR only);
detecting blocking the one or more proximity sensors from detecting the target object (see at least para.[0174], “when tracking was interrupted…. from behind an obstacle” );
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0174], “holding the current target (follow) speed or the speed at which the target vehicle 3 was travelling when tracking was interrupted”);
detecting the operator re-appearing within the predetermined area (see at least para.[0174], “target vehicle 3 reappears”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt with the teachings of Shamshiri to drive a self-driving system at a previously measured and stored first speed of the target object in order to effectively re-establish detection of the target object based on a situation where sensors are blocked and detection of the target object is interrupted, as recognized by Shamshiri in at least para.[0174]. 
identify the operator by the one or more cameras under a machine-vision integrated following mode, 
one or more proximity sensors operable to measure a distance between the operator and the mobile base, 
and maintaining a pre-determined distance with the operator by controlling a speed of the motorized wheels, 
wherein data from the one or more cameras and the one or more proximity sensors are both used to monitor and store identifiable characteristics associated with the operator
 follow the operator having the most identifiable characteristics, identifying legs of the operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed. 
In particular, Schwindt and Shamshiri do not expressly indicate an “operator” or a “third person”. However, since Schwindt and Shamshiri both teach concepts of tracking a target object, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the tracking concepts could be applied to any conceivable object that can be tracked, such as, but not limited to, people or other vehicles, as exemplified by Black in para.[0094] For example, 
Furthermore, Kearns ‘392 teaches identify the operator by the one or more cameras (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150]) under a machine-vision integrated following mode (see at least para.[0134], “3-D image sensor 450 on the head 160, the controller 500 may recognize a user”. Also, the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150], and the 3D image sensors also include an image camera as seen in para.[0148]), 
one or more proximity sensors (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person using at least 3D image sensors, wherein the 3D image sensors includes an image camera as seen in para.[0148]) operable to measure a distance between the operator and the mobile base (see at least para.[0134], Kearns teaches recognizing features of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150]. Also, see at least para.[0024], “driving the robot to maintain a following distance between the robot and the identified person”), 
and maintaining a pre-determined distance with the operator (see at least para.[0024], “driving the robot to maintain a following distance between the robot and the identified person”) by controlling a speed of the motorized wheels (see at least para.[0099], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c”), 
one or more cameras (see supra in Kearns) and the one or more proximity sensors (see supra in Kearns) are both used to monitor and store (see at least para.[0007], “stores reference images of the speckle pattern as reflected off a reference object”) identifiable characteristics associated with the operator (see at least para.[0228], Kearns teaches recognizing patterns (identifiable characteristics) of a person);
identifying particulars of the operator (see at least para. [0258], Kearns teaches ”resolving 3108 a state, pose, and/or gesture of the target object 12 includes determining whether the target object 12 is alive, sitting, lying down, waiving, falling, or fallen”, wherein the operator’s body parts that define the operator’s state/pose and or gesture anticipates the recited “particulars”);
one or more proximity sensors (see at least para.[0134], Kearns teaches recognizing features of a person using at least 3D image sensors, wherein the 3D image sensors includes a speckle emitter that determines proximity, as seen in para.[0150]) operable to measure a distance between the operator and the mobile base (see at least para.[0024], “the identified person is within a threshold distance of the robot”), 
maintaining a pre-determined distance with the operator by controlling a speed (see at least para.[0024], “driving the robot to maintain a following distance between the robot and the identified person”) of the motorized wheels (see at least para.[0099], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c”)
measuring and storing a first speed of the operator (see at least para.[0229], “person location/velocity data”) moving within a predetermined area detectable by the one or more proximity sensors (see at least para.[0132], “3-D image sensor 450a mounted on a forward portion of the robot body 110 with a field of view”);
detecting the third person blocking the one or more proximity sensors from detecting the operator (see at least para.[0229], “another person temporarily blocks a direct view to the person”), wherein the third person is traveling at a second speed different from the first speed (see at least para.[0229], Kearns teaches tracking the trajectories of each person in an area using each persons location and velocity data, which anticipates a situation where a third persons velocity is greater ;
moving the self-driving system at the previously measured and stored first speed of the operator (see at least para.[0226], “ The robot 100 can drive toward the person 2300 to keep the person 2300 within a threshold distance range DR… The robot 100 may use velocity commands and/or waypoint commands to follow the person”. Also, see at least para.[0229], “the multi-target tracker 2420 uses a Kalman filter to track and propagate each person's movement trajectory, allowing the robot 100 to perform tracking beyond a time when a user is seen”, which anticipates using the last known robot’s following velocity based on the last known followed persons velocity);
detecting the operator re-appearing within the predetermined area (see at least para.[0229], “temporarily blocks a direct view”, wherein the temporary blocking anticipates the person re-appearing in the sensor filed of view). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 to  identify particulars of an operator and detecting the third person blocking the one or more proximity sensors from detecting the operator, wherein the third person is traveling at a second speed different from the first speed in order to continuously track a target person among a plurality of people in an area, as recognized by Kearns in at least para.[0229]. 
Black in view of Schwindt and Shamshiri with the teachings of Kearns ‘392 does not expressly indicate following the operator having the most identifiable characteristics, and identifying legs of the operator.
identifying legs of the operator (see at least para.[0049], “ a separation distance between two segments ( e.g., as represented by the element 306 between the curves 302 and 304 in FIG. 3A) may be computed and used as an additional target feature corresponding to the user's 110 legs”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 
Black in view of Schwindt, Shamshiri, Kearns ‘392 and Yu does not expressly indicate following the operator having the most identifiable characteristics. 
However, Dai teaches tracking and following the operator having the most identifiable characteristics (see at least  para.[0047], “An object around the robot that best matches the object feature information of the object to be followed”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Yu with the teachings of Dai to identify and follow an operator having the most identifiable characteristics in order to identify a target in a natural environment with multiple objects, as recognized by Dai in at least para.[0005]. 

Regarding claim 26, Black teaches wherein at least one or more cameras are a Red, Green, Blue (RGB) camera (see at least para.[0116])
and at least and at least one or more proximity sensors are a LiDAR (Light Detection and Ranging) sensor (see at least para.[0116]).
Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai does not expressly indicate a Red, Green, Blue plus Depth (RGB-D) camera. 
However, Yu teaches a Red, Green, Blue plus Depth (RGB-D) camera (see at least para.[0039]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, and Kearns ‘392 and Dai with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392) and Dai (CN106155065), as applied to claim 1 above, and further in view of Yu (US Publication No. 2020/0033857).
Regarding claim 21, Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai does not expressly indicate wherein the identifiable characteristics comprises pre-set range of a distance between the legs, reflective characteristics of skin and clothing, step length, stride length, step width, double support time, step frequency, or combinations thereof.
 the particulars of the operator are legs of the operator (see at least para.[0049], “ a separation distance between two segments ( e.g., as represented by the element 306 between the curves 302 and 304 in FIG. 3A) may be computed and used as an additional target feature corresponding to the user's 110 legs”), 
and wherein the follow the target object (see at least para.[0005-0006], Yu teaches autonomously following a target object) in the pure proximity-based following mode further comprises (see at least para.[0039] and [0045], Yu teaches using one or more various sensors to perform a following procedure, such as, but not limited to, proximity sensors such as laser scanners, depth cameras, radars, ultrasonic sensors, and distance sensors. Therefore, Yu anticipates following a person using only proximity based sensors)
monitoring and storing identifiable characteristics associated with the operator, wherein the identifiable characteristics comprises pre-set range of a distance between the legs (see at least para.[0049], “ a separation distance between two segments ( e.g., as represented by the element 306 between the curves 302 and 304 in FIG. 3A) may be computed and used as an additional target feature corresponding to the user's 110 legs”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049]. 

 identifying the particulars of the operator comprises measuring a distance between the particulars.
However, Yu teaches identifying the particulars of the operator comprises measuring a distance between the particulars (see at least para.[0049], Yu teaches using a “separation distance” between two adjacent portions, such as a person’s legs).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Black in view of Schwindt, Shamshiri, Kearns ‘392 and Dai with the teachings of Yu to identify particulars of the target object by measuring whether a distance between two adjacent portions in the 3-D digital representation falls within a preset range in order to target and follow a particular person, as recognized by Yu in at least the Abstract and para.[0049].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Dai (CN106155065) and Yu (US Publication No. 2020/0033857), as applied to claim 23 above, and further in view of Kearns (US Publication No. 2016/0188977, henceforth referred to as Kearns ‘977).
Regarding claim 25, Black in view of Schwindt, Shamshiri, Kearns ‘392, Dai and Yu does not expressly indicate the maintaining a predetermined distance with the target object comprises keeping the target object within the predetermined area.  
However, Kearns ‘977 teaches the maintaining a predetermined distance with the target object comprises keeping the target object within the predetermined area (see at least para.[0109], ” the long range sensor 650 is…a laser range finder, LIDAR, RADAR, etc….perception of the person 20 is continuously in the field of view 452 of the imaging or long-range sensors 450, 650”).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Black in view of Schwindt, Shamshiri, Kearns ‘392, Dai and Yu with the teachings of Kearns ‘977 to use a predetermine area to detect a object in order to effectively identify said object within the predetermined area and improve detection accuracy, as recognized by Kearns ‘977 in at least para.[0109].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US Publication No. 2021/0147202) in view of Schwindt (US Publication No. 2012/0330528), Shamshiri (US Publication No. 2021/0001850), Kearns (US Publication No. 2012/0182392, henceforth referred to as Kearns ‘392), Yu (US Publication No. 2020/0033857) and Dai (CN106155065), as applied to claim 19 above, and further in view of Palan (US Publication No. 2019/0302775).
Regarding claim 27, Black in view of Schwindt, Shamshiri, and Kearns ‘392, Yu and Dai does not expressly indicate wherein at least one of the one or more cameras are operable to scan a marker, an QR code, or a barcode of an item.
However, Palan teaches at least one or more cameras are operable to scan a barcode of an item (see at least para.[0067]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the teachings Black in view of Schwindt, Shamshiri, and Kearns ‘392, Yu and Dai with the teachings of Palan to use a camera that scans a barcode in order to facilitate a mobile robot following a user shopping in a retail environment, as recognized by Palan in at least para.[0023]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665